NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

aPRIORI TECHNOLOGIES, INC., a                   No.    17-56772
Delaware Corporation,
                                                D.C. No. 2:16-cv-09561-JAK-KS
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

CHARLES JEROME BROQUARD,

                Defendant-Appellant,

and

REID DOUGLAS FIELD,

                Defendant.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Charles Jerome Broquard appeals pro se from the district court’s default


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment and permanent injunction in plaintiff’s diversity action alleging

defamation, intentional interference with prospective economic advantage, and

extortion. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion the entry of default judgment as a discovery sanction under Federal

Rule of Civil Procedure Rule 37. Stars’ Desert Inn Hotel & Country Club, Inc. v.

Hwang, 105 F.3d 521, 524 (9th Cir. 1997). We affirm.

      The district court did not abuse its discretion by entering default judgment

and a permanent injunction against Broquard because Broquard failed to comply

with court-ordered discovery. See Dreith v. Nuy Image, Inc., 648 F.3d 779, 788

(9th Cir. 2011) (discussing the five factors the district court must weigh before

entering default as a sanction for discovery misconduct, and noting that “we will

overturn a dismissal sanction only if we have a definite and firm conviction that it

was clearly outside the acceptable range of sanctions” (citation and internal

quotation marks omitted)).

      To the extent Broquard argues that his conduct was not willful, Broquard did

not show that his failure to comply with court-ordered discovery was due to

circumstances beyond his control. See Henry v. Gill Indus., Inc., 983 F.2d 943,

948 (9th Cir. 1993) (all that is required to demonstrate willfulness, bad faith, or

fault is “disobedient conduct not shown to be outside the control of the litigant”

(citation and internal quotation marks omitted)).


                                           2                                    17-56772
      Broquard’s contentions that the injunction violates his First Amendment

rights, the district court violated his due process rights, and the district court was

biased and prejudiced against him, are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Plaintiff’s motion to file a supplemental brief (Docket Entry No. 26) is

granted. The Clerk shall file the supplemental brief at Docket Entry No. 27 and the

supplemental excerpts of record at Docket Entry No. 28.

      AFFIRMED.




                                           3                                      17-56772